Citation Nr: 0705352	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-14 868A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from October 1968 to August 
1972.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2002 decision by the RO.  (The issue has 
been characterized as an application to reopen a previously 
denied claim because service connection had been denied in 
June 1986 and no appeal had ensued, which meant that new and 
material evidence was required to reopen.  38 U.S.C.A. § 5108 
(West 2002).)

By its May 2004 remand action, the Board noted that, because 
the veteran's claim to reopen had been received prior to 
August 29, 2001, his claim must be decided by use of the old 
definition of new and material evidence that existed prior to 
August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001).  The 
old version differs from the new version of § 3.156(a) that 
was made effective August 29, 2001.  The old version, which 
applies in this case, provided:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (2001).  

In its May 2004 remand action, the Board instructed the RO, 
after completing Veterans Claims Assistance Act of 2000 
notification and development that had been requested, that 
"the RO should readjudicate the issue on appeal.  In 
adjudicating the veteran's application to reopen, the RO 
should use the exact definition of new and material evidence 
as set forth in 38 C.F.R. § 3.156 (2001).  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished with a supplemental statement of the case 
(SSOC) and afforded an opportunity to respond before the 
record is returned to the Board for further review.  The SSOC 
should make it clear to the veteran that the provisions of 38 
C.F.R. § 3.156 (2001) apply because his claim to reopen was 
filed before August 29, 2001."  

Review of the post-remand record reveals that neither the 
Appeals Management Center (AMC) nor the RO applied the 
provisions of 38 C.F.R. § 3.156 (2001).  A May 2004 letter 
was sent to the veteran by the AMC, which letter clearly 
referenced the new version of 38 C.F.R. § 3.156, not the 2001 
version as required by the Board.  A November 2004 SSOC 
issued by the RO likewise cited to the "new" definition of 
new and material evidence.  The RO curiously seems to have 
required that the claim be proved in order to have it 
reopened.  It noted the following in its SSOC:  "When 
considered under the provision of New and Material evidence, 
review of all the medical evidence of record does not show 
that the veteran's claimed disability was incurred during 
service."  To require that the benefit sought be established 
before a claim is reopened is contrary to the proper 
application of 38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the action sought by the Board in this case has not 
been completed, another remand is now required.  38 C.F.R. § 
19.9 (2006).  To do otherwise would place the veteran at a 
disadvantage of not having the RO apply the correct 
definition of new and material evidence.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue on 
appeal.  In adjudicating the veteran's 
application to reopen, the RO should use 
the exact definition of new and material 
evidence as set forth in 38 C.F.R. § 
3.156 (2001).  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should make it 
clear to the veteran that the provisions 
of 38 C.F.R. § 3.156 (2001) apply because 
his claim to reopen was filed before 
August 29, 2001.  66 Fed. Reg. 45620.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

